Citation Nr: 0934724	
Decision Date: 09/16/09    Archive Date: 09/23/09

DOCKET NO.  08-10 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to an effective date earlier than January 19, 
2007, for the grant of special monthly pension based on the 
need for aid and attendance.  


ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1943 to 
September 1945.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Diego, 
California, which granted the Veteran special monthly pension 
based on the need for aid and attendance, effective January 
19, 2007.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002 and Supp. 2008).


FINDINGS OF FACT

1.  The RO denied entitlement to special monthly pension in 
June 2005.  The appellant received timely notice of the 
determination, but did not appeal and that decision is now 
final.  

2.  The Veteran's claim to reopen the previously denied claim 
for special monthly pension based on the need for aid and 
attendance was received no earlier than January 19, 2007.  


CONCLUSION OF LAW

The criteria for an effective date earlier than January 19, 
2007, for the grant of special monthly pension based on the 
need for aid and attendance have not been met.  38 U.S.C.A. 
§§ 5100, 5103, 5103A, 5107, 5110 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.159, 3.400 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

Since the issue of the effective date to be assigned the now 
granted special monthly pension based on the need for aid and 
attendance is a "downstream" issue, VCAA notice is not 
required.  VAOPGCPREC 8-2003 (Dec. 22, 2003).  Likewise, in 
Dingess, the Court of Appeals for Veterans Claims held that 
in cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  
Dingess v. Nicholson, 19 Vet. App. 473, 490-491 (2006).  The 
Veteran's current earlier effective date pension claim is 
analogous.  Thus, VA's duty to notify in this case has been 
satisfied.  

In any event, the appellant has neither alleged nor 
demonstrated any prejudice with regard to the content or 
timing of the notices.  See Shinseki v. Sanders, 129 U.S. 
1696 (2009) (reversing prior case law imposing a presumption 
of prejudice on any notice deficiency, and clarifying that 
the burden of showing that an error is harmful, or 
prejudicial, normally falls upon the party attacking the 
agency's determination).  

VA has obtained personnel records and assisted the Veteran in 
obtaining evidence.  All known and available records relevant 
to the issue on appeal have been obtained and associated with 
the Veteran's claim file; and the Veteran has not contended 
otherwise.
VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

Analysis

The Veteran contends that she is entitled to retroactive 
payments to the date of her original entitlement to pension 
claim in 2005 because, not being familiar with the VA, she 
assumed that since she did not hear anything else, she was 
not eligible for help.  

The June 2005 administrative denial notified the Veteran that 
information received after March 24, 2006, must be considered 
a new claim and that any benefits she may be eligible for 
cannot start before the date the RO receives her new claim.  
The June 2005 administrative denial also notified the Veteran 
of the procedures for appealing a denial.  Therefore, because 
the Veteran failed to appeal her claim in a timely manner, 
the RO's June 2005 administrative denial became final.  38 
U.S.C.A. § 7104; 38 C.F.R. §§ 3.160 (d), 20.200, 20.201, 
20.302(b), 20.1103.

On January 19, 2007, the Veteran filed a claim to reopen her 
claim for entitlement to pension.  In February 2007 the RO 
granted entitlement to special monthly pension based on the 
need for aid and attendance, and assigned an effective date 
of January 19, 2007; the date the claim to reopen entitlement 
to pension was received.  

Generally the effective date for an award of pension based on 
an original claim will be the date of receipt of the claim or 
the date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5100; 38 C.F.R. § 3.400.  

A claim or application for VA disability compensation or 
pension means a formal or informal communication in writing 
requesting a determination of entitlement to a benefit, or 
evidence of a belief in entitlement to a benefit.  38 C.F.R. 
§ 3.1(p).  A formal claim is one filed on the form prescribed 
by VA.  38 C.F.R. § 3.151(a).  Any communication indicating 
an intent to apply for benefits may be considered an informal 
claim.  When VA receives an informal claim, VA has a duty to 
provide an application form to the claimant.  If a formal 
claim is received within one year after it was sent to the 
claimant, the formal claim will be considered filed as to the 
date of receipt of the informal claim.  38 C.F.R. § 3.155.

The Veteran has argued that the effective date for the grant 
of entitlement to special monthly pension based on the need 
for aid and attendance should date back to 2005, when she 
previously filed for pension.  The Board is sympathetic to 
her situation.  However, as noted above, the RO's decision 
became final when the Veteran failed to initiate a claim to 
the Board within 1 year of the June 2005 administrative 
denial.  See 38 U.S.C.A. § 7104; 38 C.F.R. §§ 3.160 (d), 
20.200, 20.201, 20.302(b), 20.1103.

The law is clear that no benefit may be paid before a claim 
is made.  38 U.S.C.A. § 5101; Jones v. West, 136 F.3d 1296, 
1299 (Fed. Cir. 1998) ("[38 U.S.C.A. §] 5101 is a clause of 
general applicability and mandates that a claim must be filed 
in order for any type of benefits to... be paid under the laws 
administered by the Secretary").  The Veteran did not submit 
any communication indicating an intent to apply for pension 
benefits that may be considered an informal claim between the 
June 6, 2005 administrative denial, and her January 19, 2007, 
claim to reopen.  Therefore, the effective date of the award 
may be no earlier then the date of the receipt of the claim 
to reopen, which in this case is January 19, 2007.     

The preponderance of the evidence is against the claim for 
entitlement to an effective date earlier than January 19, 
2007; there is no doubt to be resolved; and an earlier 
effective date is not warranted.  Gilbert v. Derwinski, 1 
Vet. App. at 57-58.


ORDER

Entitlement to an effective date earlier than January 19, 
2007, for the grant of special monthly pension based on the 
need for aid and attendance is denied.  

____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


